Per Curiam.

The only question in this case is, whether the executions under which the defendant justified, were valid. It does not appear that any thing bad been done under the executions, *412until after the alterations in the date of them. Ançl if the aItera~ tions were made by the direction of the justice, the process would not thereby be invalidated. Any general authority-, however, by justices to constables, to fill up or alter process, would be void and highly improper. It is a practice which in no case would be prudent or discreet on the part of the magistrate. Whether 1 the alterations in the present case, were made by the authority of the justices or not, were questions of fact for the jury to decide; and we do not see sufficient grounds for setting aside their verdict.
Judgment affirmed.